Case 2:19-cv-06444-SVW-RAO Document 17 Filed 09/03/19 Page 1 of 5 Page ID #:75



  1 DAVID H. KRAMER, SBN 168452
    LAUREN GALLO WHITE, SBN 309075
  2 WILSON SONSINI GOODRICH & ROSATI
    Professional Corporation
  3 650 Page Mill Road
    Palo Alto, CA 94304-1050
  4 Telephone: (650) 493-9300
    Facsimile: (650) 565-5100
  5 Email:      dkramer@wsgr.com
                lwhite@wsgr.com
  6
  7 Attorneys for Defendant
    GOOGLE LLC
  8

  9 [Additional Counsel On Signature Page]
 10
 11
                           THE UNITED STATES DISTRICT COURT
 12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
 14 TULSI NOW, INC, a principal                 )   CASE NO.: 2:19-cv-06444-SVW-RAO
    campaign committee,                         )
 15                                             )   STIPULATION REGARDING
                  Plaintiff,                    )   AMENDED COMPLAINT
 16                                             )
          v.                                    )   Complaint served: July 26, 2019
 17                                             )   Current Response date: September 6, 2019
    GOOGLE LLC, a Delaware                      )   Amended Complaint date: September 27,
 18 limited liability company, and              )                             2019
    Does 1-10,                                  )   New Response date: October 18, 2019
 19                                             )
                  Defendants.                   )
 20                                             )
 21
 22
 23

 24


      STIPULATION REGARDING AMENDED COMPLAINT        -1-           CASE NO. 2:19-CV-06444-SVW-RAO
Case 2:19-cv-06444-SVW-RAO Document 17 Filed 09/03/19 Page 2 of 5 Page ID #:76



  1          WHEREAS, Plaintiff served the summons and complaint in this action on
  2 Defendant Google LLC on July 26, 2019, such that a response to the complaint

  3 was initially due on August 16, 2019;
  4          WHEREAS, pursuant to Local Rule 8-3, the parties agreed to extend the
  5 deadline to respond to the complaint to September 6, 2019;

  6          WHEREAS, pursuant to Local Rule 7-3, on August 30, 2019, counsel for
  7 the parties met and conferred regarding Defendant’s response to the complaint;
  8          WHEREAS, following the meet and confer, Plaintiff stated that it intends to

  9 file an amended complaint consisting of a single claim for violation of the First
 10 Amendment by no later than September 27, 2019;
 11          WHEREAS, the parties agree that Defendant’s time to respond to the

 12 forthcoming amended complaint be extended until October 18, 2019;
 13          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the
 14 parties, and subject to the Court’s approval, that:

 15          • Defendant’s September 6, 2019 deadline to respond to the complaint is
 16             vacated;
 17          • Plaintiff shall file an amended complaint by September 27, 2019; and
 18          • Defendant shall respond to the amended complaint by October 18, 2019.
 19
 20          IT IS SO STIPULATED.

 21
 22
 23
 24


      STIPULATION REGARDING AMENDED COMPLAINT   -2-          CASE NO. 2:19-CV-06444-SVW-RAO
Case 2:19-cv-06444-SVW-RAO Document 17 Filed 09/03/19 Page 3 of 5 Page ID #:77



  1 Dated: September 3, 2019                    WILSON SONSINI GOODRICH & ROSATI,
                                                Professional Corporation
  2
                                                By: /s/ Lauren Gallo White
  3
  4                                             DAVID H. KRAMER, SBN 168452
                                                LAUREN GALLO WHITE, SBN 309075
  5                                             WILSON SONSINI GOODRICH & ROSATI
                                                Professional Corporation
  6                                             650 Page Mill Road
                                                Palo Alto, CA 94304-1050
  7                                             Telephone: (650) 493-9300
                                                Facsimile: (650) 565-5100
  8                                             Email:     dkramer@wsgr.com
                                                            lwhite@wsgr.com
  9
                                                Attorneys for Defendant
 10                                             GOOGLE LLC

 11

 12 Dated: September 3, 2019                    PIERCE BAINBRIDGE BECK PRICE &
                                                HECHT LLP
 13
                                                By: /s/ Brian J. Dunne
 14
                                                BRIAN J. DUNNE, SBN 275689
 15                                             DAN TERZIAN, SBN 283835
                                                PIERCE BAINBRIDGE BECK PRICE &
 16                                             HECHT LLP
                                                355 S. Grand Avenue, 44th Floor
 17                                             Los Angeles, CA 90071
                                                Telephone: (213) 262-9333
 18                                             Email:     bdunne@piercebainbridge.com
                                                           dterzian@piercebainbridge.com
 19
                                                Attorneys for Plaintiff
 20                                             TULSI NOW, INC.

 21
 22
 23
 24


      STIPULATION REGARDING AMENDED COMPLAINT         -3-             CASE NO. 2:19-CV-06444-SVW-RAO
Case 2:19-cv-06444-SVW-RAO Document 17 Filed 09/03/19 Page 4 of 5 Page ID #:78



  1                                 ATTESTATION CLAUSE
  2          I, Lauren Gallo White, am the ECF User whose ID and password are being

  3 used to file this document. In compliance with Local Rule 5-4.3.4, I hereby attest
  4 that all other signatories listed, and on whose behalf the filing is submitted, concur
  5 in the filing’s content and have authorized the filing.

  6
  7 Dated: September 3, 2019                    WILSON SONSINI GOODRICH & ROSATI
                                                Professional Corporation
  8

  9
 10                                             By: /s/ Lauren Gallo White
                                                       Lauren Gallo White
 11

 12
 13
 14

 15
 16
 17

 18
 19
 20

 21
 22
 23
 24


      STIPULATION REGARDING AMENDED COMPLAINT       -4-           CASE NO. 2:19-CV-06444-SVW-RAO
Case 2:19-cv-06444-SVW-RAO Document 17 Filed 09/03/19 Page 5 of 5 Page ID #:79



  1                              CERTIFICATE OF SERVICE
  2          I hereby certify that on this 3rd day of September 2019, the foregoing was

  3 filed electronically. Notice of this filing will be sent to all parties by operation of
  4 the Court’s electronic filing system. As such, this document was served on all
  5 counsel who are deemed to have consented to electronic service.

  6
  7
                                                           /s/ Lauren Gallo White
                                                               Lauren Gallo White
  8

  9
 10
 11

 12
 13
 14

 15
 16
 17

 18
 19
 20

 21
 22
 23
 24


      STIPULATION REGARDING AMENDED COMPLAINT    -5-             CASE NO. 2:19-CV-06444-SVW-RAO
